DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Receipt is acknowledged of the amendment and response filed 7/6/2022. Claims 1-7 and 9-20 are pending in the application.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7 and 9-20  are rejected under 35 U.S.C. 103 as being unpatentable over Savir et al. (WO2018/189738A1) in view of Vrljic et al. (US20150305390 A1) cited by the applicant in an IDS.
Regarding claims 1 and 7, Savir discloses a meat analogue food product comprising a plant-based protein, cultured animal cells that are not in a meat structure, and a heme protein, wherein the amount of cultured animal cells in the hybrid product is less than 30% w/w (abstract, summary of the invention), and in the range of 3%-30%.  Savir discloses that the cultured cells can be used in their native form in the hybrid foodstuff or treated or genetically engineered to enrich a certain trait/phenotype e.g., level of expression of heme proteins, such as myoglobin, and that such methods are well known in the art (page 34 lines 3-5).  By definition such methods include recombinant heme protein. Vrljic discloses recombinant myoglobin and leghemoglobin for example in a hybrid meat product [0416], to confer characteristic organoleptic properties to a meat  analogue, motivating one of ordinary skill in the art to alternatively use recombinantly produced heme proteins [0124] in a product in Savir, to confer targeted organoleptic properties, with a reasonable expectation of success, as both Savir and Vrljic are directed to methods to produce meat analogue food products having organoleptic properties of meat.  Savir recognizes synergy between cultured animal cells and heme proteins in imparting targeted organoleptic properties (page 34 description, Table 3) to meat analogues. Savir discloses that genetically engineered heme proteins are suitable in the method of that invention, as described above. The economic advantages of recombinant proteins are well known, and would have motivated one of ordinary skill in the art to select exogenous recombinant heme in a method in modified Savir.
Regarding claims 2 and 3, Savir discloses adipocytes (fat cells) in a meat analogue product, (page 8 line 25) to augment the organoleptic properties of vegetable derived fats in such compositions (working examples) . Vrljic discloses  products having some animal fat supplemented  with a non-animal derived fat replica which improves texture and mouthfeel while preserving the health benefits of a consumable low in animal fat [0076]. It would have been obvious to one of ordinary skill in the art to consider including animal fat comprising adipocytes to further enhance the organoleptic properties  of a meat analogue product, with a reasonable expectation of success.
Regarding claim 4-6, Savir discloses that the animal cells are selected from a list that includes the claimed listing selection (page 7 lines 9-20), including myoblasts that may be undifferentiated. Savir discloses that the cultured animal cells comprise myoblasts including undifferentiated  cells (page 13, literature review page 15, page 33 lines 11-15) 
Regarding claim 9 -14, Savir discloses "cultured animal cells" refers to any non-human cell (e.g., mammals, avian, insect, fish) that is cultured in vitro but is not allowed to form a tissue in vitro (page 13 lines 1-2), thereby including the claimed species selections. One would appropriate select the origin of animal cells depending upon the desired organoleptic properties of the end food product, for example beef, chicken ,duck  and others (page 7 lines 21-28, page 14 lines 21-22).  One would appropriately add a bovine myoglobin, which broadly includes myoglobin from cow cells to obtain a beef-like product, for example.
Regarding claims 15-17, Savir (page 34 last paragraph through page 35 line 2) discloses exemplary products, for example a beef-flavored cultured-meat cells containing foodstuff, where cells are cultivated to provide about 0.75 to about 2.5% heme protein; a chicken-flavored cultured-meat containing foodstuff, where cells are cultivated to provide about 0.1 % to about 0.3% oxymyoglobin; a chicken-flavored cultured-meat containing foodstuff, where cells are cultivated to provide about 0.1 % to about 0.3% myoglobin; a chicken-flavored cultured  containing foodstuff, where cells are cultivated to provide about 0.1 % to about 0.3 % metmyoglobin.
Regarding claim 18, Savir discloses less than 30% cultured animal cells by weight in a meat analogue product (abstract).
Regarding claims 19 and 20, Savir discloses that the products of the invention include unstructured ground meat products (page 33 line 25, Table 3) and burger patty similar to commercial products  (Example 5). 
Claims 1-7 and 9-20 are therefore prima facie obvious in view of the art.
Terminal Disclaimer
The terminal disclaimer filed on 7/6/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on co-pending applications S. No. 17/007,615 and 17/381,734 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Amendment
The affidavit under 37 CFR 1.132 filed 7/6/2022 is insufficient to overcome the rejection of claims based upon 35 USC 103 as set forth in the last Office action because: 
The declaration is not commensurate in scope with the claimed invention broadly claiming a product comprising plant based protein, cultured animal cells and exogenous recombinant heme protein. The results are directed to specific combinations and the argued “unexpected” subjective results are directed to using a specified amount of selected animal cells with a specified amount of a specific recombinant heme. In the case of objective measurements, the nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof (see MPEP 2145). In the instant case, it is not possible to extend/extrapolate the experimental results.    
Furthermore, the argued synergy between cultured animal cells and heme proteins in imparting targeted organoleptic properties is disclosed in  Savir (page 34 description, Table 3). Applicant’s observations are therefore not unexpected.
It has been previously held that “[E]xpected beneficial results are evidence of obviousness of a claimed invention, just as unexpected beneficial results are evidence of unobviousness.” In re Skoll, 523 F.2d 1392, 1397 (CCPA 1975). 
Savir discloses that genetically engineered heme proteins are suitable in the method of that invention, as described above. The economic advantages of recombinant proteins are well known, and would have motivated one of ordinary skill in the art to select exogenous recombinant heme in a method in modified Savir.
Applicant further points to  overcoming the “flavor plateau” in using heme protein, and the benefits of cultured animal cells in expanding the concentration range of heme proteins in producing flavor improvements. However the claimed invention does not limit the concentration of cultured animal cells and heme protein, and is therefore not commensurate in scope with the disclosure in the affidavit.
Response to Arguments
The double patenting rejection is withdrawn in view of the terminal disclaimers filed.
Applicant’s arguments in view of the affidavit filed on 7/6/2022 have been considered, but are not persuasive for the reasons provided in the response to amendment as above.
For these reasons, applicant’s arguments are not fully persuasive, and the rejection under 35 USC 103 is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUBBALAKSHMI PRAKASH/Primary Examiner, Art Unit 1793